Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on June 2, 2020.
Claims 1, 2, 4-6, 8-11, 13, 14, and 16-19 are amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Information Disclosure Statement
The Information Disclosure Statement filed on June 6, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4-6, 13-15, and 18-19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claim recites new matter; the written description fails to reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time of filing.
Each of these claims recites, or depends upon a claim that recites, determining or detecting an isotopic marker pixel amount.  There is nowhere in the specification that describes such a step of detecting an isotopic marker pixel amount.  Instead, the features of “pixels” or “isotopes” seem to be separate embodiments that are not combinable.  For example, it is not known how one could use an isotopic marker that is measured via mass spectrometry but also detected as a “pixel.”  This is not described in Applicant’s disclosure and thus was not possessed at the time of filing thereby constituting new matter.  Therefore, these claims must be rejected under § 112(a).      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, 16, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Sherga et al. (US 2011/0137812, hereinafter “Sherga”) in view of Londergan et al. (US 2014/0089074, hereinafter “Londergan”).

Claims 1, 10, and 17.  Sherga teaches: A method comprising:
receiving, by a waste diversion system and from a source, waste materials (see, e.g., ¶ 22 teaching analyzing the waste; see also ¶ 70 teaching sending polymer raw material to an approved recycling, reuse, or energy conversion facility at the material’s end of life);
inserting, by the waste diversion system and into the waste materials, an isotopic marker (see, e.g., ¶ 59 teaching adding markers to a polymer that can later be waste; see also ¶ 70 teaching encoding a tracking marker code or tag into the material; regarding that the marker is an isotopic marker, that is further addressed below);
generating, by the waste diversion system, finished goods including a portion of the waste materials (see, e.g., ¶ 59 teaching that the tracked marker polymers can be reused; see also ¶ 61 teaching reusing the polymer mixtures in finished goods such as composite rail ties, road surfaces, and sound barriers, as well as fuel; see further ¶ 70 teaching a participating user manufacturer encoding the products it makes from the polymer scrap and waste with the tracking means); and
detecting, by the waste diversion system, using mass spectrometry, an isotopic marker amount corresponding to the portion of the waste materials in the finished goods (see ¶ 59: “If a detectable marker is a part of the polymer itself, the credit awards can be awarded based on the actual fate of the polymeric material which is detectable upon being routed to an environmentally desirable fate;” regarding that the marker is an isotopic marker, that is further addressed below).
Regarding that the marker is an isotopic marker that is detected using mass spectrometry, Examiner notes that Sherga fails to expressly teach using such an isotopic marker or mass spectrometry as a quantifying means.  Instead, Sherga teaches using different ways of analyzing markers in a waste material as well as inserting markers into a material to find those markers later (see at least Sherga ¶s 59 and 70 teaching a plethora of potential markers or tags inserted into the material that can identify the material such as biological markers, genetic markers, chemical signature, etc., noting further that ¶s 63 and 68 teach that the documentation information, such as from the tag, can include the weight).  Nevertheless, such features are taught in the analogous prior art.  Londergan, for example, teaches using an isotopic marker and then utilizing mass spectrometry to detect the amount of the isotopic marker in an amount of recycled material to then quantify a recycling credit (see Londergan ¶ 35).  Because Londergan relates to calculating recycling credits (see, e.g., ¶ 35), it is analogous to Sherga and the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of using isotopic markers to track and quantify the recyclable material (as disclosed by Londergan) for the feature of any of the other species of markers or tags in the method and system of quantifying recyclable material to determine a recycling credit (as disclosed by Sherga).  One of ordinary skill would have been motivated to substitute the feature of using isotopic markers to track and quantify the recyclable material for the other tags because “any tagging technology and/or corresponding tag reader system” can be used to calculate recycling credits and “isotope tagging” is one of the known technologies (see Londergan ¶ 35).    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of using isotopic markers to track and quantify the recyclable material (as disclosed by Londergan) for the feature of any of the other species of markers or tags in the method and system of quantifying recyclable material to determine a recycling credit (as disclosed by Sherga), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method and system of quantifying recyclable material to determine a recycling credit (as disclosed by Sherga) that differs from the claimed method and system only by the substitution of using isotopic markers to track and quantify the recyclable material for the use of other markers such as genetic or chemical signatures, the use of isotopic marking used to quantify recyclable materials for determining recycling credits was known in the prior art (as disclosed by Londergan), and one of ordinary skill in the art could have substituted the using isotopic markers to track and quantify the recyclable material for the use of other markers such as genetic or chemical signatures, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one way of quantifying recyclable materials for another, because, as Londergan teaches, “any tagging technology” can be used).  See also MPEP § 2143(I)(B).

Regarding Claims 10 and 17, these claims recite a non-transitory computer readable medium executable by a processor to perform the same method as Claim 1 and an apparatus comprising a processor having programmed instructions to perform the method, respectively.  Otherwise the claims are co-extensive in scope.  The rejection of Claim 1 above is incorporated herein to reject the four method steps.  Examiner notes that because Sherga teaches the use of a computer processor and software (see, e.g., at least ¶s 22, 63 teaching a central processing unit and software or firmware performing the functions of the invention).  Thus, with this additional teaching, Claims 10 and 17 are also rejected by the combination of Sherga and Londergan.  Similar dependent claims will also be treated together below for the sake of brevity.

Claims 2 and 11.  The combination of Sherga and Londergan teaches the limitations of Claims 1 and 10.  Londergan further teaches: The method of claim 1, wherein the isotopic marker identifies at least one of the source or a composition of the waste materials (see Londergan ¶ 35 teaching using isotope tagging to determine information about the composition of recycled materials when determining recycling credits; Examiner further notes that Sherga teaches identifying the source or composition of the waste materials based on a tag, albeit not an isotopic tag, see, e.g., ¶ 59 teaching markers that determine the source of the polymer; see also ¶ 70 teaching a tag that encodes the identity of the manufacturer, i.e., source, and the identity of the polymer, i.e., the composition).

Claims 3 and 12.  The combination of Sherga and Londergan teaches the limitations of Claims 1 and 10.  Sherga further teaches: The method of claim 1, further comprising determining a weight of the waste materials (see, e.g., at least ¶ 22 teaching quantification means 12 that can comprise a scale; see also ¶s 36 and 63 teaching substantially the same).

Claims 7 and 20.  The combination of Sherga and Londergan teaches the limitations of Claims 1 and 17.  Sherga further teaches: The method of claim 1, further comprising determining a yield as ratio of a weight of the portion of waste materials in the finished goods and a second weight of the waste materials marked upon receipt (see, e.g., ¶ 35 teaching determining the weight received and then determining the actual weight of the polymeric material that will be recycled or repurposed by decreasing the weight of fillers, additives, or modifiers to determine the actual yield of the recyclable material).

Claims 8 and 16. The combination of Sherga and Londergan teaches the limitations of Claim 1.  Londergan further teaches: The method of claim 1, further comprising determining a credit value associated with the finished goods based on detecting the isotopic markers (see Londergan ¶ 35 teaching using isotope tagging to determine information about the composition of recycled materials when determining recycling credit values; Examiner further notes that Sherga teaches identifying the source or composition of the waste materials based on a tag, albeit not an isotopic tag, see at least the Abstract and ¶s 59 and 70, though Examiner notes that the entire reference is replete with determining a credit value based on the detected marker and the amount of polymeric material that is recycled or repurposed).

Claim 9. The combination of Sherga and Londergan teaches the limitations of Claim 1.  Sherga further teaches: The method of claim 8, wherein determining the credit value includes determining the credit value as a materials received weight less than a sum of at least one of a rejected material weight, an augments weight, an additives weight, a facers weight, and a loss of material in manufacturing (see, e.g., at least ¶s 22 and 35 teaching determining a total weight of materials and then calculating the polymer energy credit based on that amount minus all of the different fillers and impurities).

Claims 4-6, 13-15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Sherga in view of Londergan and further in view of Kincaid et al. (WO 2017/027318, hereinafter “Kincaid,” provided on Applicant’s IDS dated February 23, 2022).

Claims 4 and 13. The combination of Sherga and Londergan teaches the limitations of Claims 3 and 12.  That combination fails to further teach: The method of claim 3, further comprising: determining an isotopic marker pixel amount in proportion to the determined weight; and inserting the pixel amount in proportion to the determined weight.  Nevertheless, as noted above, Sherga does teach using different ways of analyzing markers in a waste material as well as inserting markers into a material to find those markers later (see at least Sherga ¶s 59 and 70 teaching markers or tags inserted into the material that can identify the material, noting further that ¶s 63 and 68 teach that the documentation information, such as from the tag, can include the weight) and Londergan teaches the measurement of isotopic markers in recycled materials to determine an amount of recycle credits (see Londergan ¶ 35).  Additionally, Kincaid teaches the use of tagging material that is measured by a pixel intensity, noting that the tagging material comprises a specific percent by weight (such that its measurement would be in proportion to the determined weight) (see, e.g., at least Kincaid page 4 lines 5-17; see also pages 15 line 5 to page 16 line 5 teaching that different intensities relate to different amounts per weight).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using pixels as a way of quantifying the amount of material (as disclosed by Kincaid) to the known system of calculating polymer recycling credits based on amount of an isotopic marker (as disclosed by Sherga and Londergan).  One of ordinary skill would have been motivated to apply the known technique of using pixels as a way of quantifying the amount of material because pixel tagging is a known way of measuring the amount of the material (see Kincaid page 4 lines 5-17; see also pages 15 line 5 to page 16 line 5 teaching that different intensities relate to different amounts per weight).      
Furthermore, it would have been obvious to apply the known technique of using pixels as a way of quantifying the amount of material (as disclosed by Kincaid) to the known system of calculating polymer recycling credits based on amount of an isotopic marker (as disclosed by Sherga and Londergan), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of quantifying the amount of pixels in a material to the known method and system of calculating polymer recycling credits based on amount of an isotopic marker, because predictably different ways of quantifying a material can be used together to quantify the material).  See also MPEP § 2143(I)(D).

Claim 5.  The combination of Sherga and Londergan teaches the limitations of Claim 1.  That combination fails to further teach: The method of claim 1, wherein detecting the isotopic marker amount comprises detecting an isotopic marker pixel amount.  Nevertheless, as noted above, Sherga does teach using different ways of analyzing markers in a waste material as well as inserting markers into a material to find those markers later (see at least Sherga ¶s 59 and 70 teaching markers or tags inserted into the material that can identify the material, noting further that ¶s 63 and 68 teach that the documentation information, such as from the tag, can include the weight) and Londergan teaches the measurement of isotopic markers in recycled materials to determine an amount of recycle credits (see Londergan ¶ 35).  Additionally, Kincaid teaches the use of tagging material that is measured by a pixel intensity, noting that the tagging material comprises a specific percent by weight (such that its measurement would be in proportion to the determined weight) (see, e.g., at least Kincaid page 4 lines 5-17 teaching measuring the pixel intensity in the material).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using pixels as a way of quantifying the amount of material (as disclosed by Kincaid) to the known system of calculating polymer recycling credits based on amount of an isotopic marker (as disclosed by Sherga and Londergan).  One of ordinary skill would have been motivated to apply the known technique of using pixels as a way of quantifying the amount of material because pixel tagging is a known way of measuring the amount of the material (see Kincaid page 4 lines 5-17; see also pages 15 line 5 to page 16 line 5 teaching that different intensities relate to different amounts per weight).      
Furthermore, it would have been obvious to apply the known technique of using pixels as a way of quantifying the amount of material (as disclosed by Kincaid) to the known system of calculating polymer recycling credits based on amount of an isotopic marker (as disclosed by Sherga and Londergan), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of quantifying the amount of pixels in a material to the known method and system of calculating polymer recycling credits based on amount of an isotopic marker, because predictably different ways of quantifying a material can be used together to quantify the material).  See also MPEP § 2143(I)(D).

Regarding Claims 6, 14, and 19.  The combination of Sherga, Londergan, and Kincaid teaches the limitations of Claims 5.  That combination further teaches: The method of claim 5, further comprising determining a weight of the portion of waste materials in the finished goods in proportion to the pixel amount detected (Examiner notes that Sherga teaches determining a weight of the portion of waste materials based on the actual amount of that material, i.e., minus fillers and impurities, see, e.g., at least ¶s 22 and 35 teaching determining a total weight of materials and then calculating the polymer energy credit based on that amount minus all of the different fillers and impurities, and Kincaid teaches, e.g., at page 4 lines 5-17 and pages 15 line 5 to page 16 line 5 that different intensities relate to different amounts per weight).  Examiner notes that Claims 14 and 19 are coextensive with Claim 6 as they contain both the limitation of Claim 5 and the limitation of Claim 6.  They are rejected under the same rationale as Claim 6 noting its dependency on Claim 5.  

Claim 15.  The combination of Sherga, Londergan, and Kincaid teaches the limitations of Claims 14.  Sherga further teaches: The method of claim 14, further comprising determining a yield as ratio of a weight of the portion of waste materials in the finished goods and a second weight of the waste materials marked upon receipt (see, e.g., ¶ 35 teaching determining the weight received and then determining the actual weight of the polymeric material that will be recycled or repurposed by decreasing the weight of fillers, additives, or modifiers to determine the actual yield of the recyclable material).

Claim 18.  The combination of Sherga and Londergan teaches the limitations of Claim 17.  Sherga further teaches: The apparatus of claim 17, the processor having further programmed instructions to:
determine a weight of the waste materials (see, e.g., at least ¶ 22 teaching quantification means 12 that can comprise a scale; see also ¶s 36 and 63 teaching substantially the same); 
Nevertheless, Sherga fails to teach: insert an isotopic marker pixel amount in proportion to the determined weight.  As noted above, however, Sherga does teach using different ways of analyzing markers in a waste material as well as inserting markers into a material to find those markers later (see at least Sherga ¶s 59 and 70 teaching markers or tags inserted into the material that can identify the material, noting further that ¶s 63 and 68 teach that the documentation information, such as from the tag, can include the weight) and Londergan teaches the measurement of isotopic markers in recycled materials to determine an amount of recycle credits (see Londergan ¶ 35).  Additionally, Kincaid teaches the use of tagging material that is measured by a pixel intensity, noting that the tagging material comprises a specific percent by weight (such that its inserted into the product in proportion to the determined weight of the product) (see, e.g., at least Kincaid page 4 lines 3-5 teaching measuring the pixel intensity in the material).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using pixels as a way of quantifying the amount of material (as disclosed by Kincaid) to the known system of calculating polymer recycling credits based on amount of an isotopic marker (as disclosed by Sherga and Londergan).  One of ordinary skill would have been motivated to apply the known technique of using pixels as a way of quantifying the amount of material because pixel tagging is a known way of measuring the amount of the material (see Kincaid page 4 lines 5-17; see also pages 15 line 5 to page 16 line 5 teaching that different intensities relate to different amounts per weight).      
Furthermore, it would have been obvious to apply the known technique of using pixels as a way of quantifying the amount of material (as disclosed by Kincaid) to the known system of calculating polymer recycling credits based on amount of an isotopic marker (as disclosed by Sherga and Londergan), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of quantifying the amount of pixels in a material to the known method and system of calculating polymer recycling credits based on amount of an isotopic marker, because predictably different ways of quantifying a material can be used together to quantify the material).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the prior art fails to teach the claims as amended.  That argument has been rendered moot in light of the new grounds of rejection utilizing Londergan to teach isotopic markers when calculating recycling credits.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627